Citation Nr: 1827025	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.   Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ischemic heart disease (IHD).

4.  Entitlement to an initial compensable evaluation for osteoporosis of the lumbar spine.  

5.  Entitlement to an initial compensable evaluation for osteoporosis of the cervical spine.  

6.  Entitlement to an initial compensable evaluation for osteoporosis of the left hip and femur.  

7.  Entitlement to an initial compensable evaluation for osteoporosis of the right hip and femur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2014 and February 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2018 letter from the RO, the Veteran was made aware of the Rapid Appeals Modernization Program (RAMP) and in a subsequent letter, the Veteran elected to participate in RAMP, selecting the option for "Higher-Level Review."  However, as noted in the February 2018 letter, appeals that have already been activated by the Board are not eligible for RAMP processing.  As the appeal of these issues had been activated by the Board, the Board will continue with adjudication pursuant to current appeals procedures.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral hearing loss, service connection for IHD, and compensable ratings for service-connected osteoporosis of the lumbar spine, cervical spine, right and left hip and femur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was previously denied by a June 2008 rating decision; the Veteran did not appeal the decision and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.

2.  Additional evidence received since the June 2008 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for bilateral hearing loss is harmless given the favorable determination on that aspect of the claim.

A claim for service connection for bilateral hearing loss was originally denied in a June 2008 rating decision on the basis that the collective evidence of record failed to show that any hearing loss condition developed during service or within any presumptive period following service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the June 2008 rating decision includes an October 2013 VA examination report and September 2014 notice of disagreement, in which the Veteran describes having been involved in a diving accident in service where he had to dive to rescue some dropped equipment.  He was unable to equalize the pressure with a Valsalva and ruptured both ear drums.  The Veteran indicated that he believed this incident could be responsible for his hearing loss.  This evidence was not before adjudicators when the Veteran's claim was last denied in June 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.




ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only the appeal is granted.


REMAND

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he claims is due to exposure to live fire and grenade simulators during service, as well as due to a diving incident where he was unable to equalize the pressure and ruptured his ear drums.  

The Veteran underwent a VA examination in October 2013, where he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least likely as not related to the Veteran's service.   The rationale was that there was too much involvement in low and mid frequencies to be a purely noise induced loss, and that another factor in bringing the low and mid frequencies down was possibly presbycusis, aging.  He presented with abnormal tympanogram readings which were consistent with hyper mobility and the possibility of disarticulation of the ossicular chain.  The Veteran's dive accident could result in this, but it would result in a conductive component which was not seen that day.  The Veteran's hearing loss tested out as sensorineural, and his exit evaluation in April 1966 was normal, and the Veteran reported 15 years noise exposure post-military.  Because of the unusual configuration of threshold results which were not consistent with noise induced hearing loss and the exit examination test, it was less likely than not due to noise exposure in the military.

Although the examiner did not find any conductive hearing loss during the examination, the Board notes that March 2011 VA audiology treatment records, received after the October 2013 VA examination, note the presence of significant air-bone gaps.  It is unclear if the October 2013 VA examiner considered these results in determining whether there was any conductive component to the Veteran's hearing loss.  As such, the Board finds that the claim must be remanded for a new VA examination which fully addresses the evidence of record.  Additionally, given that the Veteran has been granted service connection for tinnitus, the VA examiner should additionally address whether the Veteran's tinnitus caused or aggravated his bilateral hearing loss.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

IHD

The Veteran is also seeking service connection for IHD.  Service personnel records indicate that the Veteran was determined to be qualified for hostile fire pay in August 1965 while serving with an underwater demolition team in Danang, Republic of Vietnam.  In his February 2017 VA Form 9, the Veteran indicated that his July 2014 VA examiner stated that he was diagnosed with atherosclerosis, which is a form of ischemic heart disease.  

The Board notes that the July 2014 VA examiner indicated that the Veteran was diagnosed with coronary artery disease, and was incidentally diagnosed with atherosclerosis in view of a contrast enhanced chest CT in February 2014, showing evidence of coronary calcifications.  The examiner also reviewed the Veteran's EKG and echocardiogram results from July 2014, which were normal and showed no sign of ischemia.  However, the examiner indicated that the Veteran had mild coronary artery disease which was not clinically significant, but there was a low probability for IHD.  The Veteran subsequently underwent another VA examination in February 2015, where the examiner found no evidence of any diagnosis of a heart condition.  

However, the Board notes that while the February 2015 VA examiner indicated that an in-person examination was conducted; the examination report does not provide any responses in the physical exam section and only makes reference to tests which were conducted previously in 2011 and 2014.  As such, given the conflicting findings of the VA examiners, the Board finds that a new VA examination is warranted to determine whether the Veteran has IHD.
Osteoporosis of the Lumbar Spine, Cervical Spine, Right and Left Hip and Femur

The Veteran is also seeking compensable ratings for his service-connected osteoporosis of the lumbar spine, cervical spine, right and left hip and femur.  VA treatment records and an October 2016 VA examination report refer to a February 2014 DEXA bone density test, however, the report of the test is not in the claims file.  On remand, that report should be obtained and associated with the Veteran's record.

Additionally, the record reflects that the Veteran has been receiving continuing VA treatment.  Given that there are no VA treatment records since June 2016, updated VA treatment records should be obtained and associated with the claims file.      

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the February 2014 VA DEXA bone density test.

Obtain and associate with the claims file VA treatment records from June 2016 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner is asked to provide opinions as to the following:

A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss, is related to the Veteran's service, to include his reported acoustic trauma from exposure to live fire and grenade simulators during service and his reported diving accident where he was unable to equalize the pressure and ruptured his ear drums?

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  The examiner must review and consider March 2011 VA audiology treatment records which note the presence of significant air-bone gaps.

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by the Veteran's service-connected tinnitus?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected tinnitus?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed IHD.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner must ascertain whether the Veteran has IHD.  The examiner should also clearly identify, if any, other current chronic disability(ies) of the heart.

Then, with respect to each diagnosed disability of the heart that does not qualify as IHD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such heart disability is related to the Veteran's service, to include as due to exposure to herbicide agents? 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


